                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SUSAN DOXTATOR, et al.,

                       Plaintiffs,

               v.                                            Case No. 19-C-137

ERIK O’BRIEN, et al.,

                       Defendants.


                              ORDER FOR ORAL ARGUMENT


       Plaintiffs Susan Doxtator, Arlie Doxtator, and Sarah Wuderlich filed this action pursuant

to 42 U.S.C. § 1983 in their capacities as the special administrators of the Estate of Jonathan C.

Tubby, seeking damages against the City of Green Bay, Brown County, and various officers and

employees of the Green Bay Police Department and Brown County Sheriff Department for the

fatal, officer-involved shooting of Mr. Tubby on October 19, 2018. Mr. Tubby was shot by a

Green Bay Police Officer in the sally port of the Brown County Detention Center. He was unarmed

and in handcuffs. Defendants contend that just prior to the shooting, Mr. Tubby claimed he had a

gun, was holding his hands under his shirt as if he in fact did have a gun, and refused to comply

with the directions of the officers that he remove his hands from under his shirt and exit the squad

car in which he had been transported.

       Currently pending before the court are Defendants’ motions for summary judgment and

Plaintiffs’ motions to exclude the testimony of certain experts and to change venue. On December

21, 2020, Plaintiffs’ counsel filed a letter requesting oral argument on the motions, which

Defendants opposed on December 23, 2020. The court finds that it would be materially assisted




        Case 1:19-cv-00137-WCG Filed 01/04/21 Page 1 of 2 Document 155
by oral argument on Defendants’ motions for summary judgment. Accordingly, the court will

partially grant Plaintiffs’ request for oral argument. The Clerk is directed to consult the parties

and schedule this matter for oral argument regarding Defendants’ motions for summary judgment.

The parties are to be prepared to address the issues raised in their briefs and any other questions

that may arise from the case.

       SO ORDERED at Green Bay, Wisconsin this 4th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2

        Case 1:19-cv-00137-WCG Filed 01/04/21 Page 2 of 2 Document 155
